                                                                Case 2:18-cv-04003-SMB Document 39-1 Filed 12/17/18 Page 1 of 2




          SUNDAY .&--. .                                                                        Apple upstages Amazon in picking tech hubs / Business, ID
       IN DENTON c___; 35                                              63                                               Bo,vl ,vin out of                                                          Local musician
                                         Partly cloudy and                                                                                                                                         ,vrites a Christmas
                                         mild
                                                                                                                        reach for UNT
                                         Weather, 2A                                                                    against Utah State                                                         song for our tin1es
                                                                                                                        Sports, 18                                                               Arts & Community, 2D




 Denton Record-Chronicle
Sunda~·. Oc~mbcr 16. 2018 II Dc11ton. Tuxa~ II \'ol. 115. No. J.ll, II lkntouttC.com




Vigilance on campus
                                                                                                                                                                                                                                       School ad-
                                                                                                                                                                                                                                       ministrators
                                                                                                                                                                                                                                       st and outside
                                                                                                                                                                                                                                       the main
                                                                                                                                                                                                                                       entrance at
                                                 Denton Countycam1)U$v.i thin the pa.~t            \\'011'' I.hat district,i aren't oommuni.                                                                                           Ryan High
A look at how schools                            )'eat',   but wiuch on~ wan.t1\l criminal         eating enough when threats accur. But                                                                                               School during
                                                 pm.ecuti<ln? And when should sichools             !idlool offici:lli 11ay thereSa (ine line be-                                                                                       a2016cam.
assess threats and                               natil:,•paren111?                                 tween infom,ing t])e public and violat.                                                                                             pus lockdown
what they tell parents                               I.Jx:al dmrids and law enfora:menl
                                                 agencies a,-e ~-.ippting with the.e ques.
                                                                                                   ing student priv:1()' rights.
                                                                                                       ·1ts a tough situaiioo. to be in and
                                                                                                                                                                                                                                       after a t hreat
                                                                                                                                                                                                                                       against t he
By Caitlyn Jones                                 tioM mote and mo1'E' as feat loon.ls O'i\>f'      tougher now than itt'\'er h~ been,H 11aid                                                                                           school was
SUHWtilei                                        c-anl.{ltlSe! in the wake of high-profile         Stephen \ \ ~11. a tttired 9Cbool su..                                                                                              caUed in.
eiMe:t! dwtor.c..cotn                            school .!ilootini;s. N:rtional a-pe,~             perintendent and a professor with the
   A 13-!,'t:tr-old m;\ke:I a bit list \l.ith    say the number of thre:us reported in             Unh'f:1':lity of I\1arth Tonl,i Cotley;e of                                                                                         DRC file photo
the naine; ofhis clas.,,mates. A J7-~ar-         schools it'ltt-eL<;t.'rl during lhe 2017-18       F.duc-.uicm.
old ~ threat~ on ilOCW media. Th'O               J.Chool ye:tt and more Dtnton County                                                                er:-1 ha\oe !«n a dramatk inet-ease in           1\>Jl(lt'tOO threats in American 11chool;,
high scbcdet~ bring a iMckd gun to               i,tudent>i   ,~ro make those threali att          Threats by the numbers                            lhreal"- or :m intenl to h31n1 oomoone.          went up by 62 percent in the 2017-!8
school Micldle sdloolers talk about              facing ctimin.,I diat~                               Folkw.ing llChool s!ioolings in Park-               11)e F.ducati>r's Sdlool Safety N-...-      school yeat' from the p1\'!\iolti ~'f:at.
weaponll on the bus.                                Meanwhile, st11dents are 1-epon:in,;           land. Anrida, and Santa Fe. Th):as.               work, an Ohio-b.'l.o\ed nonp1'06t, said
   F.3ch or these t'l\-ents oc:um'OO at a        mot'e lht"ealS mlline. and 11on1e parent11        earlier t1li1' ye,;u; sdlool i;afoty resea1'th.   in a ft':Cfflt Tefl(lt1 that the number of       See THREATSon UA




                                                                                                                    Degree                                                                            UNTtakes
                                                                                                                    achieved                                                                          look at
                                                                                                                    LEFT: Oarsha Carter, overcome with emotion, hugs
                                                                                                                    her' mother. Shondell Dewbeny. after walt:ing
                                                                                                                                                                                                      ties to
                                                                                                                    across the stage to receive her diploma Saturday
                                                                                                                    at Texas Woman's Univ«s.ity.                                                      Van Dyke
                                                                                                                    BELOW: TWU graduates wave to farni )' as they
                                                                                                                    walk toward their seats for a commencement cer-
                                                                                                                                                                                                      Critics allege avowed
                                                                                                                    emony on Saturday moming in Kitty Magee Arena.                                    white supremacist was
                                                                                                                                                                                                      mentoring student club
                                                                                                                                                                                                      By Jenna Duncan and Dalton Laferney
                                                                                                                                                                                                      Sola!! \\.'rl~~
                                                                                                                                                                                                      ld1.111C.W,dtolilllf(',((lffl
                                                                                                                                                                                                      cl.llton.l*fut'f@dtnlomt.tom
                                                                                                                                                                                                          University of North 'To.U<> olnciali
                                                                                                                                                                                                      were alerted in October that a ~f.pt'O-
                                                                                                                                                                                                      clairoed white supremarut had been
                                                                                                                                                                                                      acri\'e and engaged with .students on
                                                                                                                                                                                                      cam1>us in Denton, the Dmwn &.
                                                                                                                                                                                                      em'ti-0,,Wmitlt> has ronflrmed.
                                                                                                                                                                                                          Neal      Smatrt'.St.,
                                                                                                                                                                                                      the uni\l:1':lity'J1 prei.
                                                                                                                                                                                                      ident. W8.'- told by
                                                                                                                                                                                                      profes.w and Denton
                                                                                                                                                                                                      City Council mem.
                                                                                                                                                                                                      her Deb Annintor in
                                                                                                                                                                                                      early October lha1 a
                                                                                                                                                                                                     student had co11Cided
                                                                                                                                                                                                     in her tl\St J$01.l Van         Van Oytte
                                                                                                                                                                                                     0)-'ke wa.~ mentoring
                                                                                                                                                                                                     a UNT club.. allegedly using ii tn Jtelld
                                                                                                                                                                                                     - ~·'o\thi11tle- Ll W.'ISagc!i huOO with
                                                                                                                                                                                                     ,\ilite rupremacist ideologia acoord.
                                                                                                                                                                                                     ing to set-een..~,i of te-a 1»esliages be-
                                                                                                                                                                                                     t\m.'11 AnnintM :md S:nutttsk.
                                                                                                                                                                                                          Now, the UN1'Polke Cxpa11ntent ii
                                                                                                                                                                                                     im\"Stig:1.ting the allegations about Van
                                                                                                                                                                                                     0)-'ke:<1 in,'M1ement on campull, .!aid
                                                                                                                                                                                                     Julie Pa)-rte. a unh'ersity spokeswoman.
                                                                                                                                                                                                     Pa)ne declined to 11ay "'1,en the inws.
                                                                                                                                                                                                     tig:ation beg:m or what e>:acdy is bei:n,;
                                                                                                                                                                                                     im'eStigatoo, s:1)illg it w0tsld be 1nap.
                                                                                                                                                                                                     pro1>tiate to comment on an ongoing
                                                                                                                                                                                                     in\'esrigatinn.~
                                                                                                                                                                                                          1'he sat«)• of mu• uni,oe1'\lity

                                                                                                                                                                                                      See VAN OY'kt on l3A




Assembly                                                                                                                      Bike Denton
                                                                                                                              members
                                                                                                                              Brandon
                                                                                                                                                      Teens' little kits
no longer
                                                                                                                              Babbitt and
                                                                                                                              Natikan
                                                                                                                              Rojsatapong
                                                                                                                              put a bicycle
                                                                                                                                                     help fill a big need
required                                                                                                                      together for
                                                                                                                              t he Salvation
                                                                                                                              Atmy'sAng<I
                                                                                                                              Tree pro;ect
                                                                                                                                                     Students form nonprofit
                                                                                                                                                     to keep first-aid supplies
                                                                                                                                                                                                         l he ~ went thmugh her toot
                                                                                                                                                                                                     and tJ)el'E" " ~ nothing she could do
                                                                                                                                                                                                     about iC lhe Ponder High School Joe.
Volunteers pitch in so                                                                                                        on Saturday,
                                                                                                                                                     handy for the homeless                          nio,· said.
                                                                                                                                                                                                         The il)Cident inspired SlinllOn «ijoin
families won't have to                                                                                                        fa't K.lu/DRC          By Caitlyn Jones                                forces \\ith 01.her local teens like Smh
piece together bike gifts                        teiting it ~n. Tool,i were sc:i.ttettd            S:\lvatioo. Anuy of Denton.
                                                                                                                                                     Sltl!f'Milff
                                                                                                                                                     tjooes@dmcor'lit.coo,
                                                                                                                                                                                                     Spi\")'. a Guyer High Sc:hool senior "M
                                                                                                                                                                                                     w:~ alread)' in lhe proce!lS of st:uting
By ZairaPem                                      around lhe P3\'e1nent a.<1 White and                  LL Whitney HOlt'>ton. a%istant                    Spencer &io.~n WM ,-olunteering             her CM'll charity called Fi1':lt Aid Strong.
St11HWri¢e.i                                     lellow Bike Delton volunteers helped              corps <•~rofthe Oenttm center, wa<i               \\ith a Nlmeles.,i ootreacb o ~i:.e.'ttion      She saw how popular first-aid J:it.,i \\'el'e
:uir~.j)(!(tl@cfmlOuit~OIi!                      ~ l'Jthe.r put bikt.-i together.                  a&! at lheSah1ttion AnnyS,\an.'hou.'le            in Denton when a \\'4:.:man Clit her fOOl       at local lood l};Ultfies ;U'ld how quickly
   Brian White rode a.ronnd a ware-                  f.ight members of Bike Denton. s              in northwest Denton. She tfutnked the             She had stepf)OO on 1oorne gla.~ and            they got ~J>ed up.
hoo.,ie p.1rlcing kit on a dlild--si:r.e ~'Cle   bike safety ad\'acacy ~ization. ,'al.             Bike Dtnton \'Ohuiteet':I while showing           only bad tlip-fJo~ fo,r shoes. Blood oon-          She gathered Up ltf!\Wal fl'Wi:l\ck and
hej ust :t.,~mbled - testing the wheeli.         unteered Saturday afternoo1.1«i a..,;.~m-                                                           linuOO to pour out and ooone bad an,·
gping lxtck to his station with tooh a,'ld       ble 20 cllildren's bikes donated to t])e          See BIKES on 13A                                  bandagl',s or 6r.it-a.id supplies on hml         See KITSon 9A



                                                                                                                                                                                                                        ••
,IJl.1.t,11. >
                                                                Support loolol joum:1hm.                                                                                                    AATUCOflMU.llfl't
                                                                Ciiu 9406&66836 to llll!Y.$tnoe.
                                                                Got a news ti, or bie:iklllg MW$ ti> ~rt?
                                                                                                                           ALSO                 Zinke resigns as
                                                                                                                                                interior secretary
                                                                                                                                                                                            i!USfltSS
                                                                                                                                                                                            a:xssmm      :Zt'
                                                                                                                                                                                                                        ID
                                                                                                                                                                                                                                O!ffW.i!CS
                                                                                                                                                                                                                                U,\MUR
                                                                                                                                                                                                                                ll!:;t[[S[1il£
                                                                                                                                                                                                                                                        IJA
                                                                                                                                                                                                                                                        IA
                                                                                                                                                                                                                                                        It
                                 DENTON MEDIA                   £m;,,11<1~om. C111 9405666000.
                                                                « fimheon ~ k ;,iod fv.it'le1 .,i 6Jrdcn!om:.            INSIDE                 National, 6A                                cowcsuozms it•lt                    SI\L:IS                 Ji
                                       CO H.P A NY                                                                                                                                          1:[J;;?ltllll?              1t'     ';lliO:IRU!
                                                                                                                                                                                                                                                        "'
                                                                Case 2:18-cv-04003-SMB Document 39-1 Filed 12/17/18 Page 2 of 2




Oe1uon Record-Chronicle                                                                                               LOCAL                                                  Sunday, Docember 16.20 18                            1.1A
From Page 1A                                                                           From Page 1A

  Van Dyke                                                                               Bikes
oommunit}' i.i of1.he utm~ im·            $ 1.000bond.                                 their pr<>,,n'!l~ to Pacebook fol·
porttU'ltt,-she wl't'lle in an email          'llle OenMn Crunty dis1rict              lowers in a ,idoo.
sent Frida)' e'\ening lo the &.           attorney's office tiled a motion                W1-enches and wheek spun
am/-Ounnidl!.                             Pridav to w:oke hii hood. Au.                and tool~ hit the grmmd while                                                                                                    Volunteer
  V:'tll ~te ti    a Denton 11ttor.       thariiws there re<.1:h'ed an affi.           the ~ warmed up the. a.JWf-                                                                                                      Brian W'hite
ney and w:is oooe the ltt\\)er            <I.mt. senl limn R«2lafl: "ho                noou.                                                                                                                            puts a bike
IOr the Proud Boys. a national            said Van D)'kt in emllils threat-                The ,'il)lunteers s,ported bike                                                                                              together
~     iUltion .,,.~ ,,il.ite i,u.         enOO m kiD him the day after it              llhop appatcl ti they wo,ted                                                                                                     for the
premaci.t acthity ha.i garnered           wa.i 1"eported that Van Dyke bad             arid S(lllle lea.med how to best                                                                                                 Salvation
inter natiooal headlines. His so-         filed a marion lo \>.ithdraw his             put pieces together.                                                                                                             Army's
cial mMiit poi;Li; include rad«.          defamstion ruit.                                 'Clle hi.ke; were-already at tile                                                                                            Angel Tree
and hatefuJ rema,t.,;, a" well as             The rompl'U!lt,        nCltat'tl'.l'(I   Salmrion .'\rnn., when Hanston                                                                                                   project on
throats of ,,.;o1ence tM,md pro..         Thursday. protnpted tl:ie distri.::t         :ttTi,ul in .Junt. She. knew she                                                                                                 Saturday in
pie.                                      attorneys office to fo,,u a n,oti,:,n        wanted to do ,q,n:iething \\ith                                                                                                  Denton.
    Van D)·keh:une\oerbeenen.             to hold bond in Van Dvkes Cll..Qf'..         tbe,n.
rolled at UNr, P.a)iW'said.                     Van O)te Wai tie<I to UNT                 ·we\l: been wanting to g,t                                                                                                    J3ke Kllt.-1DRC
    Van 1))-te i.~ the rer;istered        in another wini For :if lea.it fOl!r         them pu1 togedler OOC:ru,sie I
oY.'L'ler of the 1'tl'>npro6t ThX'ai      ~'elllSi be w:i.'i the registel'ed           didn't want to _gj,-e families tile      -A lot of tin'le!t. t))!Se low.
Mxrksmen Inc. The 01-ganiz.,.             age!lt. as weU ss a board mem.               box (oontaining bike pa,u ].-        e-r-end bi!;es ate as....embled at                         OBITUARIES
lion appeats to be affiliated ,\1th       her, fort.he UNT <:hapterofthe               Houston said "Bike Denton im.        ( cllain) stores by ~ \\flo
the UNT Ma,bmen duh. 'Ille                &atemity Theta Chrs Alumni/                   mooiatelysaid yes:                  don't know what thefre doi.n«.M
gr()up describes itself as a club         Ho1tsing Corp. Van O)te wa<>                      P..ac:h bikt will be ~\'ell to aAg\lilM' said.                                                 Danny L. Rawson
thal )'lr<Y,ides a safe pface for         !i.,;ted on the boo.rdil documen.            dlild as a part of the Snl\'ation        Thill )'f'.ilr's Angel 1\-ee pro.                          Danny L Rawson, LI. Col. USAF. re.. ol
UI\Tf s.1udents to p-.-.u'.'tire lheir    talion \\ith the sectttar\'of state          Am:iy's Angf:I n~, a lmlida:,.' a.i. i;ram is set\ing 2.028 children                          Denton med Noverrt>er 28, 2018 al lhe age
fireaml AAillll:                          until ~ 7, an official·\>.1th the            i,istil.lll::e ~-am in which new     from 702 families in Denton,                               f?3.
    His footprint at UNT h:ti             atlke .!aid Friday.                          dodi,,."'!i and toys are donated for Houston said. Out of anthose                                   He was bom July 29. 1945 In SulphUI'
hit a nm--e in the Denton oom.                  Local members of the fo1.ter-          dlildttn in need.                    children, not m.any ad:ed for                            Spri'lgs. TX. the orly chld ol William OwQhl
numity. Residents ha,-e publicly          1tit\' di.rectOO 1·epm1er questions               Simply a.~nNing the bikes       bikes. so the ones who did "ill                          and Mary Rawson. both of whom preceded
asl:et:I for otfici.,Li to i1wenig:tte    to ·,he national olfice of 11w:ta            W:t.'Ul't enough lbr ,-oomteers      all 1'E'<:ei\'e one whe.n gifts att   him In death.
how prominent white supre,na.             <ll.i.                                       Sarurda}'.                           distributed to families Satu r.              Dan graduated from Easl Texas State- University in
rut acthitv illat ONT and in the                Ben Hil~ a spokc!iman for                   While Bil:e Denton memhe!'s     day.                                  Commerce. TX, where- he-was the commander of the Air
Denton a,~ .                              the 11teu Chi national frater.               as.'(!nbled the bi);es. \~lo Re.
                                                                                                                                                                  Force ROTC. He went on 10 pllot tral~ al Reese AFB In
    In the ti,ne si.nee the ron.          nity, sent a prep:i.rod stateme111           public Bicycle Co.. co-<M1"1erG:1be      ZAJRA PERFZt:(1.11 bt             Lubbock. 11 was there tha! he me! his wife My. They
ooc:tions v.'i!tt wt"aled mer the         M   the &-wrd.Chrrmicle ~ng                  Aguila' stopped by to mab> sure      1ooched iiia T.t:iun•ar               wE!l'e- married February 22, 1969 in Sherman, TX.
p.~ feww~ek_,;online, the ,\"t!rth        \Ian Dyke had 1-e.igned from                 me,,"ere.safe to 1-ide.              @::aim/~                                     After serving in southeasl Asia. Oan ftew KC·135s and
'lha.t D,:til!J reported the club's       the boo.rd of the UNT Theta                                                                                             RC 135s at Carswell AFB and Offutt AFB in Omaha, NE.
faculty acMser Qaig Howard Chi chaplet' -st'\oei-al ~'e.'lt'S /lf.O               M
                                                                                                                                                                  His final Alr Force assignment was with the- Joint Chiefs of
stepped down from the group and had no positklll "'ithin the                                                                                                      Slaff a11ne Poot.a.goo.
Nff.c30. 11M?n. lhe pwident of <h.'tpter.
the dub. Jawn Annitage, ft.                    Hill did L'IOt rer;pond to mu.I.
                                                                                                                 OBITUARIES                                              After lhe NI Force he reb.med 10 Texas, where he
                                                                                                                                                                  WOl1<ed In Denton for FEMA for 15 years. He enjoyed cars,
signed~ l L                               tiple      attenlpts to a;k him to                                                                                      RV'ng wflh OFW Sams RV club. and his family. He is
     The student group told uni. darifv exactlv wlM?n Van [))te                                                Robert Grant Peabody                               survi'led by his wife. his daughter. Or. Danna Michelle
,e,siry olJiciak it had -se,.'efOO rt:.i~)OO. \\ti)• he reS'igned Alld                                         Rober'! passed away peacefully                     Markides, son In law Dr. Constantine S.A. Matkldes. and his
111l ti.es witJt Mr. Van )))'Kt. on \\hat direct i1n.'Oh'elle!U he had                                      ursday, December 06, 2018 suJTOunded by               beloved gcanddSUg'lter Sophie Mar1ddes, all of Houston. He
Dec. 7, P.ayiM? said.                     ,\ilh Theta Chi.                                                   love of his family ol whom he cared lor              is also survived by his aunts Georgia Smith o1 Tira and
     Ll.Sl wee~ Anninror cir.                  l..l'l\'l'J' spokeswoman Pa)ue                             rst and foremost An unftlable void has                  Joyce Johnson of Mesquite. and by many cousins.
cul:rted on her social med&\ at- alJIO ll:lid Van Dvke ha.i not been                                    been lefl in his place. His sense of humor.                      Funeral Se(Vices will be held Tuesday. Oeoember t8 al
oounts fun.,; lieeffhUV of state i1wol,ul \\ith ihe fraternity for                                        entle lov!ng nature and thOught"*'ess will               10 am at the OFW National Cemetery. 2000 Mot.r,tain
documenti t}ing: Vail ~i:e to Wse,;-era) ~"f!IU'S.M                                    be forever missed.                                                         Creek Ptlwy, Oalas.
the uniwrsitv. She obtained                   The new attt>mey for the fra..                Roben was born in Wa-shlngton DC on May 29,1964                              Memonals may be made to the Paralyzed Veterans of
thMe OOCument'> from another temityS houring oorpot.l.tion is                          before moving to Maynard. MA and eventually landing In                     America or charity of chOloe..
pen;o,n \\ilO ba.,; !>J)31Ted with ntluts-b.~ Va~ Mau!ti,by.                           North Texas as a teenager. He later moved to Denton
Van Dyke. a ,~free from Ari. who did M4 ,u ,111.l multiple re-                         whe-te he- graduated from North Texas State University. He
oona named ' lbm Retzlatr. "flo quests fol' oomnw:nt.                                  spenl his adJI: life living in both Aubrey and Denton with his                                      Joan Beatrice McBride
said in a phone inte1'\iew he                 Amlintor ha.,; gone so far ti            beloved wife-, Janita. and l't/0 daughters.
suppol'ti nn.t of the i&ologifs to calJ for Sm.atreik to reggn ~                                                                                                                      Smith
                                                                                            Roben is preceded In death by his lather, E.ric                                               Joan Beatrice McBride Smith. 76. ol
the Pmud Boys endorse.                    ut\'T's presid,.•""!lt ifthe uni\'ersi-      Peaboct,,. He is SUMved by his mO'.her. Blanche. his wife ol
     Van Dyke filed a $100 nill. t)' d(les not embliih a polX:y to                                                                                                                   Justin, Texas passed away on Monday.
                                                                                       30 years, Janita. two daughtets, Desiree (David) and                                          December 10. 2018. Her sweet gentle soul
lion defamation lawsuit exrliier take direct action 3,gainst b11te                     Sandra, his two gmndchi1tl'en who sparkled In his eyes.
thisyear agninM Rctzlaft', claim. groups. She lla.id she want,; tile                                                                                                                 and he-artwa,mfng smlle will be greatty
                                                                                       Ollve1 and VIOiet. four brothel's Jooeph (Loan), Lawrence                                     missed.
ing Retzlatrprompted his ouster Ul'-.'T Mark.inM?n group banned                        (Rebecca). Alva (Denise). and Daniel (Terina), and many In-
oom two jobs in the legal field lffl«n ClUllJ)'L'I.                                                                                                                      Vlsilatlon " • be Thursday 6. 8 PM. December 20.
                                                                                       laws, a few outlaws. and 19 cool nieces and nephe-Ws.                      2018. al De8erry Funeral Directors. Den!on. Mass will be at
after Rt11.laff ldd Van D)'ktS                 In addition. she said she                    Roben \WI be remembered as a big P 1 \\tlO re.atty liked
superiors and other otlidali I.hat \\1Ults :m aut.-.ide group. such                                                                                                10:30 AM on Friday. December 2-1. 2018. at St Mark
                                                                                       websites. but hated "If! bread.                                            Catholic COOrch. Argyle. Burial a! 2:00 PM at Dal.laS/Fort
he is a white sup1\"'!'ll3ciltl ttnd as the: SoutlM?1<n fu\'t'!11)· Law                     Rest well. Aoben. Yoo lived it all the best way. your
Na7j and conws \\ilb a histmyof Celter. to indq1endently inn.-s.                                                                                                  Worth Nallooal Ce-me<ery.
                                                                                       way.                                                                              Joan was bom in Warren. Ohio to John and Beatrice
violent behavior.                         ligate w~thef o.r~ni:1.,._~ white-                We will forever love and miss you.
     Llst week. Van 0,, ke tiled a suprem.ac,st activity ~t.<1 on                                                                                                 (Holtmann) McBride- on August 15. 1942. She went to
                                                                                            In lleu of flowers. contributions can be made to Scottish             school al St Maty's HS in Warren OH. grad.rated from
moriiln in rou,1 m withdraw his the campus.
                                                                                       Rite Childten's Hospital. Pet Aoben's request there wl l be                Soofng Green Stale University. Joan mamed the love of
defamation suit, saying be does               ~rryou can't llhow leadebhip             no memorial service.
00( ha,\'!: the 1\'!SO'U1'eell to coo1in. in a situation like I.bi.~. then we                                                                                     her lite-, Thoma-s Powers Smth. on February 27, 1965, In
                                          1W!'OO to find someone who can                                                                                          Easl Cleveland OH. Together they ha•1e resided In WIUowldc
ue the legal hanle in CX1u11.
     In September, Van Dykewa-. lead the unh--ersit)•through diffi.                                                                                               OH. James1own NY. Sedfotd TX and Juslin TX. Joan and
                                                                                                                                                                  Tom were owner/operators of a Midas Shop In N. Richland
&Ttsted by Oak Paint pol~ 01.l            cult times.· Armintor srud in an
                                                                                                                                                                  Hills where she was the accountant She la.181' enjoyed
a <:ha1W? of fal~~ing a 1>dice einai.1 to Sni.aln'sk. ''HeS always
                                                                                                                                                                  wori<lng at Sues Cards & Gifts. She was an avid reader and
repc,11. He allegooly told police talking about tolernnce. f'd ltke
three ofhti ,,,e11p01~ v.~re stolen M heat• him about intolf'rance,M                                                                                              had a lifelong love of collecting g.ree~ng cam. She enjoyed
liom histruck. r-:,lioe dslin1ed he she said.                                                                                                                     tmveltng and had ...;siled all SO States. She and Tom
lied 11:iu-Van [))te.'s roommate              JF...'\'N.A DUNC4..\T~mbe                                                                                           traveled ex1enslvely .... their Airstream trallet and wintered In
giW~ an ahenuti~t' \'f'.f'!i,ion of f'l.'rWl«J tJI 91(J..Sfi6.6889 Ur)(/                                              We would like to thank                      McAllen.
                                                                                                                                                                          Joan Is auivlved by her husband of 53 years, Thomas
fhestOI')'.                               tia Tu.lt/h·r«I @jduiefdJtJ'tt(UI.                                            Inspiring Body of Christ
     Van Dyke was wren to Den.                 DAI.10NL4FER.'l\!EY0011                                                                                            P. Smith: dauglter. Maura & husband JOM Carlisle. son,
                                                                                                                        Joyce Rogers Ministries                   Todd & wife V'.ckl Smith. daughter. Lynn & husband James
ton Couory Jai~ wbett he balled be ~ 1at !J.l0-566..6882 w'W
                                                                                                                       Witllerspoon Law Group                     T. Caplinger: sister. Mary Josephine & husband William
oot the same day after posting ttd '/ktiltt:.r0/ @daltMkifemt!f
                                                                                                                                                                  Fineran: grandchildren. Sarah Carlisle. Elizabeth Carisle.
                                                                                                                         for helping to make                      Alexander Caplinger & Courtney Caplinger: 3 step
                                                                                                                       posslble the donation                      grandchildren Joni Moone~am. Julie Hamer. Katy
                                                                                                                       of bicycles to over 80                     Freeman: & 6 step great grandchildren.
                                                                                                                                                                         In lleu of flowers. the lamily Is requesting Iha!
    View obituaries                                                                                                    area churches to help
                                                                                                                                                                  donations be made- In her name 10 the Basfica of Our Lady
      and share                                                                                                       provide Christmas gifts                     of San Juan del Vane National Shrine, 400 N. Vk gen de San
                                                                                                                         -for needy children.                     Juan Btid .. San Juan. Texas 78589.
        C<rndolence.r                                                                                                                                             h1tps://www.olsjbasllicaorg/donatalonllne-glving
                                                                                         Denton• Pilot Poi,rt • Corinth • Lewisville • Prisco • UttSe 11,n
           on/ineat                                                                            The CGlony • S..g• • Galnesvi•    • Fort Worth • l,,,...g
   DentonRC.com                                                                                                                                                    .<JJ,1/ fJJe{t3&f!f .?ir/le1w/ Wri'<'Cl<ilW
                                                                                                                                                                                   2025 W. Um•~l\fllY • 3S}.,t2C\1
                                                                                                                                                                                  .,,_ di::benj•ruaer.ild!teni:n.((lm




                             Unto Everything There is a Season
                                                                                                                                Cremation • • •
                                              ANOTflROU(HI Tu.tM AU...                                                          A choice that's as simple...
                                                t'lt 111: l-le1u! FUJt Yoo
                                                                                                                                                           ar as personalized as you wish.
                                                                                                                                 Simple Cremation without Ceremony
                                                                                                                                                                      No Hide1en FC!es
                                                                                                                                                    Ceremony options for your family:
                                                                                                                                                     • Private family gatheri ng
                                                                                                                                                     • Memorial service
                                      EST   (? "..('.\ - '              G)     19'1                                                                  • Tradit ional service
                              G                     ~                                     cl                                           •    •   •   •                                 •
                                  MULKEY- BOWLES                                                    ,-
                                   M ONTGOMERY                                                                                                             940-382-2214
                                              FUNEI\/IL HOME
                                      705 N. loaist St Denton, lcxas 762() I
                                                                                                                                                D ENTON FUNERAL H OME
                                                                                                                                                AND CREMATION SERVICES
      Steve Bowles                                                                        Breck Montgomery                       ......,._:'f ~vw.DentonFuneralHome.net
  O\\Tltr J rmer:i1~        •or     940-382-662 2                                          °"""' " •"'-,.. Oin:clo<
                                                                                                                                                120 South Carroll Blvd. · Denton, Texas 76201
                                  www.MulkeyBowlesNlontgornery.com
